Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 16 September 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Gentlemen
          Auteuil near Paris Sept. 16. 1784
        
        I have received your obliging Letter of the 2d of this Month, with the Papers enclosed
        I have heard nothing from Congress nor from Mr Morris respecting the last Loan, excepting a few Lines from that Superintendant of Finance, of Thanks for the Assistance given him. The Adjournment of Congress is I Suppose the Reason.
        In the latter End of October, Gentlemen you will be so good as to draw the first Lottery of the Premiums according to my Obligations, and you will please to advertise, that you are expressly ordered to pay the Premiums, in Cash, to the Holders of the Obligations, whose Numbers shall be fortunate, on the day, the first Years Interest falls due on the Loan. and you will please to pay those Premiums accordingly and consider this Letter as your Warrant for that Purpose.
        With great Esteem I have the Honour to be &
      